Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 1 of 63 Pageid#:
                                   1084
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 2 of 63 Pageid#:
                                   1085
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 3 of 63 Pageid#:
                                   1086
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 4 of 63 Pageid#:
                                   1087
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 5 of 63 Pageid#:
                                   1088
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 6 of 63 Pageid#:
                                   1089
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 7 of 63 Pageid#:
                                   1090
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 8 of 63 Pageid#:
                                   1091
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 9 of 63 Pageid#:
                                   1092
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 10 of 63 Pageid#:
                                    1093
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 11 of 63 Pageid#:
                                    1094
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 12 of 63 Pageid#:
                                    1095
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 13 of 63 Pageid#:
                                    1096
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 14 of 63 Pageid#:
                                    1097
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 15 of 63 Pageid#:
                                    1098
  From: From: +13108030551
  Timestamp: 8/12/2017 07:09(UTC-7)
  Source App: iMessage: + 13108030551
  Body:
  We're here are you with us

  From: From: +17708655221
  Timestamp: 8/12/2017 07:14(UTC-7)
  Source App: iMessage: + 13108030551
  Body:
  Fixing to leave parking garage

  From : From: +17708655221
  Timestamp: 8/12/2017 07:25(UTC-7)
  Source App: iMessage: + 13108030551
  Body:
  Waiting on a few more guys

  From: From: +13108030551
  Timestamp: 8/12/2017 07:26(UTC-7)
  Source App: iMessage: + 13108030551
  Body:
  We fought our way into the event we're on the left when you come up the stairs




          Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 16 of 63 Pageid#:
                                                                            1099
file:/1/usa.doj .gov/...aVShared%20Case%20Fi les/Charlottesvi Ue%20Case/Benjamin%20Daley/Sentencing/F INAL%20EXHIB ITS/chat-2.txt[?I 18/2019 I 0:46:45 AM]
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 17 of 63 Pageid#:
                                    1100
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 18 of 63 Pageid#:
                                    1101
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 19 of 63 Pageid#:
                                    1102
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 20 of 63 Pageid#:
                                    1103
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 21 of 63 Pageid#:
                                    1104
    0 ru
  "'"'
    0 '-0
  "'ru
  m '-0 Ln
    0 '-0
              ~ ~
  '-0 '-0 '-0
  ru '-0'-0
  0 00                                    U.S. DEPARTMENT OF JUSTICE
  0 .q.q
  m LnLn
    w          ..J         )(
    w
    a:         ~           if
    u.
    .:....J
               0
               ..J                         U.S. ATTORNEY'S OFFICE
    0
    ....                               WESTERN DISTRICT OF VIRGINIA
                                         CHARLOTTESVILLE DIVISION



                                UNITED STATES
                                            255 WEST MAIN STREET
                                       CHARLOTTESVILLE, VIRGINIA 22902




                                          WEDNESDAY, AUGUST 22, 2018
                u                                 11:07 A.M.
                c:
                     ...
              U1~
              a:5:
              w~
              I-.Eu
              a: ~
              06
              a.~
              w:E
              0:-'




Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 22 of 63 Pageid#:
                                    1105
    1

    2

    3

    4

    5

     6

    7

    8

     9         Q.      What if anything stood out to you initially

   10    when these guys started talking at the bar?

   11          A.      I hear them say that, "We just got back from

   12    Charlottesville."

   13          Q.      Who said that?

   14          A.      Ben Daley. And he was , Eric Atwood may have

   15    said it. But I remember Ben Daley saying it. You know,

   16    I think Eric Atwood agreed, you know,                              "We, we came

   17    back, " or whatever. But Ben Daley said it .

   18          Q.      Did Ben Daley say anything else about being

   19    in Charlottesville and how he felt about that?

   20          A.      Yeah . I mean, he talked about, yo u know , I

   21    mean, he said that they were there. That it was crazy .

   22    He said ,   I mean, eventually, I mean , it wasn't all at

   23    one time. But, I mean, he said that their whole reason

   24    to be there was to wreak havoc . And, you know , to kick

   25    ass. And, you know, that type of language, you know.


                                 County        ~
                                 COURT ~EPORTERS,rnc.
                                 Vldeography    Litigation   Technology ~

Case 3:18-cr-00025-NKM-JCH          Document
     800.262.8777 TOLL-FREE • 540 .667.0600 LOCAL156-2
                                                  •      Filed
                                                     540.667     07/24/19
                                                             .6562 FAX •   Page 23 of 63 Pageid#:
                                                                          CountyCourtReporters.com
                                                 1106
                        Testimony                       August 22, 2018      VR # 16402-293       Page 11

     1             Q.      You recall specifically Ben Daley saying . ..

     2             A.      Ben Daley saying that , yes.

     3             Q.      Did Ben Daley say anything about his hand or

     4   any injuries that he had suffered in Charlottesville?

     5             A.      He told McEwan. He showed him his hand and

     6   he said,         "My hand ' s still sore and swollen. I barely

     7   close it."

     8             Q.      You talked about Daley discussing how his

     9 hand was sore just getting back from Charlottesville

   10    wreaking havoc . What else did he say either about

   11    Charl ottesville or the activities that he was involved

   12    i n?

   13              A.      Well, he was bragging that he was that, he

   14    goes,      "That ' s how we do; When you see a bunch of guys

   15    like us dressed the way we are coming in, it ' s scary.

   16    And can you imagine seeing that? " And he talked about

   17    the masks that they wear , that they ' re trying to,                                 I

   18    don ' t    know how they were trying to do it , but he said

   19    they were , like,          " We wanted to make it okay that we

   20    wear masks , these masks that are , that are , when we go

   21    to march or a rally or whatever ."

   22              Q.      At some point when you're overhearing this

   23    conversation, did you become concerned personally?

   24              A.      At one point . And this is what made me not ,

   25    like, normally I would, like,                     just kick them out of


                                    Count y         ~
                                    COURT ~EPORTERS,,nc.
                                    V ld eography   Litigation TechnologyN

Case 3:18-cr-00025-NKM-JCH             Document
      800.262 .8777 TOLL- FREE • 540 .667.0600 LOCAL156-2
                                                      •     Filed 07/24/19
                                                        540.667.6562 FAX •  Page 24 of 63 Pageid#:
                                                                           CountyCourtReporters.com
                                                    1107
                       Testimony                    August 22, 2018          VR # 16402-293     Page 12


     1    the bar . Bu t he said, " We ' re going after fe minists

     2    now."

     3            Q.      Who said that?

     4            A.      Ben Daley . My daughter's a twenty- one year

     5    old feminist . And so that ' s when I decided I was going

      6   to take notes and listen to these guys. And, you know ,

     7    do what I can. Sorry .

      8

      9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25


                                    County         ~
                                    COURT ~EPORTERS,1nc.
                                    V ideography   Litigation Technology"'
Case 3:18-cr-00025-NKM-JCH           Document
      800.262.8777 TOLL-F RE E • 540.667.0600 LOCAL156-2
                                                     •    Filed 07/24/19
                                                       540.667.6562 FAX •  Page
                                                                          Cou      25 of 63rtersPageid#:
                                                                              nty CourtRepo     .com
                                                   1108
     1

     2

     3

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17          Q.     What about living in California? Did Daley

    18   talk about that in relation to Charlottesville or

    19   anything else?

    20          A.     He said he would move out of California,

    21   "but it was important for us to win in California.

    22   We ' ve got to win here, because, you know, something

    23   about my, " I think he even actually said, like, "My

    24   parents' generation let, let it go to far here or

    25   there ' s too many immigrants." Something like that, you


                                  County         ~
                                  COURT ~EPORTERS,,nc.
                                  V idEography   Litigation TEchnology ~

Case 3:18-cr-00025-NKM-JCH           Document
      800.262.8777 TO LL- FREE • 540.667.0600     156-2
                                              LOCAL •    Filed 07/24/19
                                                      540.667.6562 FAX • Page 26 of 63 Pageid#:
                                                                         CountyCourtReporters.com
                                                  1109
                      Testimony                  August 22, 2018   VR # 16402-293          Page 16

     1   know . He was , you know , giving that effect that , you

    2    know , California ' s important .

     3           Q.      You talked about your impression was that

     4 Daley was trying to impress, maybe recruit McEwan. Did

     5 he talk about his group and what they did and how they

     6   trained?

     7           A.      Yeah . He said him and another guy started

     8   the group called RAM , and so , an d t h at t h ey tra in i n

     9 Orange County and Carson .

   10            Q.      Now Daley talked about in the

   11    Charlottesville, hurting his hand in Charlottesville.

   12 And I think you mentioned, he mentioned other events

   13    that he had participated in. What do you recall about

   14    that?

   15            A.      The one I know , he mentioned a couple but

   16    the one I know I remember is he said,                     " We were at t h e

   17    Berkeley riots . "

   18

   19

   20

   21

   22

   23

   24

   25

                                  County . ~
                                  S2~a~T~~g~i~~c!~o~?,lnc.
Case 3:18-cr-00025-NKM-JCH            Document
      800.262.8777 TOLL-F REE • 540 .667.0600 LOCAL156-2
                                                    •      Filed
                                                       540.667    07/24/19
                                                               .6562 FAX •  Page 27 of 63 Pageid#:
                                                                           CountyCourtReporters.com
                                                   1110
     1

     2

     3

     4   BY MR. KAVANAUGH:

     5           Q.    I apologize. During the conversation, was

     6   there an exchange of any phone or did anyone show

     7   anybody else's phone?

     8           A.    Yes. Ben Daley talked about, and like I

     9   said,    I don ' t remember exactly when it was . But Ben

   10    Daley pulled out his phone and said , "This is a

   11    picture of me hitting, " and I don ' t know if he says

   12    girl or a guy, but hitting somebody . " And I don't want

   13    this to get out because I've got a business and if

   14    this one gets out , my business is already under attack

   15    or something like that, and I don ' t need this to get

   16    out." But he pulled out his phone and showed it to

   17    McEwan. And McEwan was impressed , "Ho l y shit, you

   18    know , look at that." You know, that's, that's kind of

   19    one of things that I felt like he was recruiting him

   20    because they was like , "This is what we do. This is

   21    what we do." And McEwan was, like, impressed, you

   22    know.

   23            Q.    And I take it from your angle at the bar,

   24    you weren't able to . ..

   25            A.    No.

                                  County . ~
                                  S2~ai!T~~g~~~c!~o~?,lnc.
Case 3:18-cr-00025-NKM-JCH            Document
      800.262.8777 TOLL-F REE • 540 .667.0600 LOCAL156-2
                                                    •      Filed 07/24/19
                                                       540.667.6562 FAX •  Page
                                                                          Cou      28 of 63 Pageid#:
                                                                              ntyCourtReporters .com
                                                   1111
                     Testimony of                    August 22, 2018          VR # 16402-293   Page 23


     1          Q.       . . . actually see the photograph?

     2          A.      No .

     3          Q.      Okay .

     4          A.      And that ' s kind of one of the impetus of me

     5   calling the FBI agent that I know. I was like , " Well,

     6 he ' s got stuff on his phone ." I mean , he ' s bragging

     7   and showing people . That , and like I said, the thing

     8   about going after women .




    11

    12



    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25


                                    County          ~
                                    COURT ~EPORTERS,1nc.
                                    V ideog raphy   Litigation Technology"'

Case 3:18-cr-00025-NKM-JCH            Document
      800 .262 .8777 TOLL-FREE • 540 .667.0600     156-2
                                               LOCAL •    Filed 07/24/19
                                                       540.667.6562 FAX • Page 29 of 63 Pageid#:
                                                                          CountyCourtReporters.com
                                                   1112
    1

    2

    3

     4

    5

     6

     7

     8

     9

   10

   11

   12

   13

   14

   15

   16

   17                  JUROR;       Did you overhear any anti-sementic

   18    references?

   19                  WI TNES S:     Yeah. I heard them say they don't

   20    care about Donald Trump because he let his daughter

   21    marry a Jew at one point. You know, something along

   22    those lines . But I mean, that's the only thing . They

   23    said that this, if I remember right , they were saying

   24    stuff like, "It's not about that. It 's about, their

   25    job was to cause havoc and to scare people." And I


                                  County        ~
                                  COURT ~EPORTERS,1nc.
                                  Videography   Litigation Technology"'

Case 3:18-cr-00025-NKM-JCH            Document
      800 .262.8777 TOLL- FREE • 540.667.0600 LOCAL156-2
                                                    •      Filed
                                                       540.667    07/24/19
                                                               .6562 FAX •  Page 30 of 63 Pageid#:
                                                                           CountyCourtReporters.com
                                                   1113
                     Testimony                      August 22, 2018         VR # 16402-293    Page 31

     1   think that ' s why they ' re scaring people . But they,

     2   like , it s e emed to me they didn ' t                  care abo u t        the

     3   statues and stuff like that . That they were just t o

     4   cause hav o c , to wreak havoc is what they said , you

     5   know.

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25


                                   Co u nty       ~
                                   COURT ~EPORTERS, rnc.
                                   V ideography   Litigation Technology"'

Case 3:18-cr-00025-NKM-JCH            Document
      800.262 .8777 TOLL- FRE E • 540.667.0600     156-2
                                               LOCAL  •    Filed
                                                        540.667    07/24/19
                                                                .6562 FAX •  Page 31 of 63rters.com
                                                                            CountyCourtRepo   Pageid#:
                                                    1114
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 32 of 63 Pageid#:
                                    1115
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 33 of 63 Pageid#:
                                    1116
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 34 of 63 Pageid#:
                                    1117
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 35 of 63 Pageid#:
                                    1118
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 36 of 63 Pageid#:
                                    1119
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 37 of 63 Pageid#:
                                    1120
From: From: +15414808668 Mom
Timestamp: 10/30/2017 5:07:44 PM(UTC-7)
Source App: iMessage: +13104155596
Attachments:
#1 : files\lmage\IMG_4722.jpeg
Body:
This is violence not self defense. Completely different posture

From: From: +13104155596
Timestamp : 10/30/2017 5:08:10 PM(UTC-7)
Source App : iMessage: +13104155596
Body:
Watch the whole video


From: From: +13104155596
Timestamp: 10/30/2017 5:08:21 PM(UTC-7)
Source App: iMessage: +13104155596
Body:
We were walking on the sidewalk and 15 of them attacked us


From: From: +13104155596
Timestamp : 10/30/2017 5:08:37 PM(UTC-7)
Source App : iMessage: +13104155596
Body:
My back is literally up against something

From: From: +15414808668 Mom
Timestamp : 10/30/2017 5:12:05 PM(UTC-7)
Source App: iMessage: +13104155596
Body:


Your message is racist and violent. You are not being excommunicated from our family- your racism is preventing you from being welcome .
We love you and you are still welcome at our home in Bend but your world is going to continue to shrink .

From: From: +13104155596
Timestamp: 10/30/2017 5:13:58 PM(UTC-7)
Source App : iMessage: +13104155596
Body:
I am tru ly bothered then you wouldn't believe a picture and not watch the entire video on You Tube and assume that your son would attack
a woman

From: From: +13104155596
Timestamp : 10/30/2017 5:14:33 PM(UTC-7)
Source App : iMessage: +13104155596
Body:
Is there is crystal clear footage   '!f us walking on the sidewalk and a pack of insane feminists and blacks attacking us and we did what any
sane


From: From: +13104155596
Timestamp : 10/30/2017 5:16:17 PM(UTC-7)
Source App : iMessage: +13104155596



                                                                     Page 1 of 2
        Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 38 of 63 Pageid#:
                                            1121
Body:
But you're probably right the right th ing would've been to let them claw my fucking eyes out and maybe I could've gotten some sympathy
LOL

From: From: +15414808668 Mom
Timestamp: 10/30/2017 5:35:50 PM(UTC-7)
Source App : iMessage: +13104155596
Body:
You have never been harmed by any Jew or Black. Protest meth dealers and I could understand .


From: From: +13104155596
Timestamp : 10/30/2017 6:39:19 PM(UTC-7)
Source App: iMessage: +13104155596
Body:
I actually have

From: From: +13104155596
Timestamp : 10/30/2017 7:24:44 PM(UTC-7)
Source App : iMessage: +13104155596
Body:
You don 't care enough to thoroughly early examine the problem

From: From : +13104155596
Timestamp: 10/30/2017 7:27:17 PM(UTC-7)
Source App : iMessage: +13104155596
Body:
Over 50th Americans died from prescription drugs in 2016


From: From: +13104155596
Timestamp: 10/30/2017 7:28:07 PM(UTC-7)
Source App : iMessage: +13104155596
Body:
You wanta take a w ild guess of the ethnicity of the owners of the company selling OxyContin??


From: From: +13104155596
Timestamp: 10/30/2017 7:28:16 PM(UTC-7)
Source App : iMessage: +13104155596
Body:
They're Jewish


From: From: +13104155596
Timestamp: 10/30/2017 7:29:04 PM(UTC-7)
Source App: iMessage: +13104155596
Body:
Their family fought for year to make it legal to sell deadly drugs to the American people

From: From: +13104155596
Timestamp: 10/30/2017 7:29:14 PM(UTC-7)
Source App : iMessage: +13104155596
Body:
*years




                                                                 Page2of2
      Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 39 of 63 Pageid#:
                                          1122
111.
~
             Time


    7/6/2017 7/6/2017 7:32:22 PM(UTC-7)
                                          All timestamps Direction Delivered-Date


                                                         Outgoing
                                                                                    Delivered-Time   Read-Data Read-Tima Folder Status Source SMSC Massage


                                                                                                                         Sent   Sent
                                                                                                                                                  guaranteeing my misery I childlessness I suicide I drug overdose I

                                                                                                                                                                     •n
                                                                                                                                                                                                                      -
                                                                                                                                                  Realizing jaws engineered the hell I was living In with the lnlent of

                                                                                                                                                  mediocrity /Impotence I genocide was what enraged me enough to do the
                                                                                                                                                  ·~G> lJQ                     U
                                                                                                                                                                                                                        Yes




                                    Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 40 of 63 Pageid#:
                                                                        1123
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 41 of 63 Pageid#:
                                    1124
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 42 of 63 Pageid#:
                                    1125
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 43 of 63 Pageid#:
                                    1126
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 44 of 63 Pageid#:
                                    1127
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 45 of 63 Pageid#:
                                    1128
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 46 of 63 Pageid#:
                                    1129
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 47 of 63 Pageid#:
                                    1130
                                                                     FILED IN
                                                                    OAT..

                                            IN THE
                                 UNITED STATES DISTRICT COURT
                                           FOR THE
                                 WESTERN DISTRICT OF VIRGINIA
                                  CHARLOTTES~LE DIVISION


      UNITED STATES OF AMERICA                            Criminal No. 3:18 CR 00025 (NKM)

                 v.

      THOMAS WALTER GILLEN


                                       STATEMENT OF OFFENSE

             The offenses described below occurred within the Western District of Virginia, as well as
      other districts. This Statement of Facts briefly summarizes the facts and circumstances
      surrounding the defendant's criminal conduct. It does not contain all of the information obtained
      during this investigation and applicable to an accurate Presentence Report and Sentencmg
      Guidelines calculation.

              This statement of facts is not protected by proffer agreement or any other agreement, and
      shall be wholly admissible at trial in the event this plea is later withdrawn notwithstanding any
      Rules or statutes to the contrary, including but not limited to, Federal Rules of Evidence 408 and
      410, and Federal Rule of Criminal Procedure 11.

              In early 2017, the defendant Thomas Walter Gillen and other individuals participated in
       an organization originally known as the "DIY Division" that was later re-branded as the "Rise
       Above Movement" or "RAM." RAM was located in the greater Los Angeles, California area
       and represented itself as a combat-ready, militant group of a new nationalist white supremacy
       and identity movement. RAM regularly held hand-to-hand and other combat training for RAM
       members and associates to prepare to engage in violent confrontations with protestors and other
       individuals at purported "political" rallies. They attended these rallies with the intention of
       provoking physical conflict with counter-protestors, which they believed would justify their use
       of force against the counter-protestors and shield them from prosecution for their acts of
       violence. RAM leaders organized the training sessions and attendance at political rallies through
       phone calls and text messages. In 2017, the defendant attended several such combat training
       events and rallies.

              Through various social media platforms, RAM would publicly post photographs of its
       members with their faces partially concealed. · These photographs would be accompanied by
       statements such as "When the squad[']s not out smashing commies." The defendant posed in
       some ofthese group photographs.


       Defendant's Initials:   ~


   Case 3:18-cr-00025-NKM-JCH           Document 99 Filed 04/29/19 Page 1 of 5 Page
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 48 of 63 Pageid#:
                                    1131
             I.      Huntington Beach, California on March 25, 2017

               On March 25, 2017, the defendant attended a political rally in Huntington Beach,
      California along with several RAM members. At that event, several RAM members pursued and
      assaulted protestors and other persons. Following that rally, photographs depicting RAM
      members assaulting protestors and other persons were covered on the news and on various Neo-
      Nazi, white supremacist websites. RAM members celebrated this coverage, and used the
      Internet to post statements, photographs, and videos of assaults committed by RAM members at
      this rally in order to recruit members to engage in violent confrontations at future events.

             II.     Berkeley Riots on Apri115, 2017

             On or about April 15, 2017, the defendant attended a purported political rally in Martin
      Luther King Jr. Civic Center Park in Berkeley, California.

             Prior to the event, on or about April14, 2017, a fellow RAM member, using a debit card,
      reserved and rented a van from Airport Van Rentals located at the Los Angeles International
      Airport to transport the defendant and other RAM members from southern California to
      Berkeley, California. On the evening of Friday, Apri114, 2017, the defendant and eight other
      RAM members drove to Berkeley, California.

              On April 15, 2017, the defendant and other RAM members attended the rally.
      Throughout the day, there were several violent clashes between some rally attendees and some
      individuals protesting the rally. In one of the first such instances, RAM members crossed the
      barrier separating the attendees and protestors, and assaulted protestors. As the rally broke up,
      rally attendees and protestors dispersed onto the streets of downtown Berkeley. The defendant,
      alongside other RAM members, followed a group of protestors who were leaving the area. In at
      least one instance,· the defendant - with other RAM members - attacked a protestor, punching
      him several times and stomping on him once. The defendant's encounter was captured on video
      and subsequently posted to Y ouTube. These acts of violence were not in self-defense.

               On April 16, 20 17, in a text message to a friend, the defendant shared a YouTube video
       of the aforementioned encounter showing him punching and stomping on a protestor. In the text
       message, the defendant identified himself: "20 seconds in I'm in the grey shirt tuning up a
       commie."

               Following the rally, photographs depicting defendant and other RAM members assaulting
       protestors and other persons were covered on the news and on various Neo-Nazi, white
       supremacist websites. RAM members celebrated this coverage, and used the Internet to post
       photograph and videos of assaults committed by RAM members in order to recruit members to
       engage in violent confrontations at future events. For example, on May 15, 2017, the RAM
       Instagram account posted a photograph of a RAM member wearing a black skull mask at the
       Berkeley event along with the comment, "#rightwingdeathsquad." On January 10, 2018, the
       RAM Twitter accoun~essage describing itself as "the only alt right crew that actually

       Defendant's Initials:




   Case 3:18-cr-00025-NKM-J CH         Document 99 Filed 04/29/19 Page 2 of 5 Pageid# : 563
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 49 of 63 Pageid#:
                                    1132
      beats antifa senseless and wins rallies." On Febrt1,ary 14, 2018, the RAM Gab account posted a
      photograph of a RAM member punching a protestor at the Berkeley event along with the text,
      "Talk shit get hit!"

               Because one of the RAM members had broken his hand by punching someone in
      Berkeley, future RAM trainings events would include training on using "palm strikes" and
      elbows. Over the summer of 2017, the .defendant attended these trainings to prepare for future
      rallies.

             ill.   Travel to Charlottesville in August 2017

             In or around the spring and summer of 2017, an event referred to as the "Unite the Right"
      rally was organized and scheduled to occur on August 12, 2017, at Emancipation Park in
      Charlottesville, Virginia. This rally was widely promoted on social media and internet sites
      associated with white-supremacist individuals and groups, and was scheduled to feature a lineup
      of well-known white-supremacist speakers.

              On or about July 29, 2017, the defendant, using his credit card, purchased a one-way
      ticket from American Airlines for commercial flights from Los Angeles International Airport in
      California to Charlottesville Albemarle Airport in Charlottesville, Virginia, departing on August
      11, 2017. On August 11, 2017, the defendant boarded his flight and traveled from California to
      Charlottesville, Virginia, landing at approximately 2:25p.m. (EST). At the time of his travel, the
      defendant expected that either he or his fellow RAM members (some of whom were also
      traveling to Charlottesville) would engage in violent confrontations with protestors or other
      individuals at the upcoming events in Charlottesville.

             In anticipation of these confrontations, after arriving in Charlottesville, RAM members
      purchased athletic tape at the Wal-Mart to wrap their fists in order to prevent their hands from
      breaking when they punched someone.

             IV.     The Torch-Lit March at the University of Virginia on August 11, 2017

             On August 11, 2017, the evening prior to the scheduled Unite the Right rally, hundreds of
      individuals, including the defendant and fellow RAM members and associates, were gathering to
      engage in a torch-lit march on the grounds of the University of Virginia in Charlottesville,
      Virginia. At a nearby field where the group was gathering, the defendant and fellow RAM
      members and associates lined up in formation, lit their torches, and waited for the march to
      commence.

             Throughout the march, the participants engaged in chants promoting or expressing white
      supremacist and other racist and anti-Semitic views, such as "Blood and soil!" and "Jews will not
      replace us!" The march culminated near the University of Virginia's Rotunda, where a smaller
      group of individuals, including University of Virginia students, had gathered around a statue of
      Thomas Jefferson ro ~torch-lit march. Members of this group held a banner that read:

      Defendant's Initials.




   Case 3:18-cr-00025-NKM-JCH          Document 99 Filed 04/29/19 Page 3 of 5 Pageid#: 564 ·
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 50 of 63 Pageid#:
                                    1133
-.




        "VA Students Act Against White Supremacy." Chanting and bearing torches, the march
        participants encircled the Thomas Jefferson statue and surrounded the protestors. Violence
        erupted among the crowd, with some individuals punching, kicking, spraying chemical irritants,
        swinging torches, and otherwise assaulting others, all resulting in a riot as that tenn is defined
        under 18 U.S.C. § 2102. During and in furtherance of this riot, RAM members and associates
        punched and struck multiple individuals with a torch.

               V.      The Unite the Right Rally on August 12,2017

                On the morning of August 12, 2017, multiple groups and individuals espousing white-
        supremacist and other anti-Semitic and racist views arrived in and around the vicinity of
        Emancipation Park in Charlottesville, Virginia, to attend the Unite the Right rally. When they
        showed up to Emancipation Park, the defendant and other RAM members had in fact wrapped
        their hands with the white athletic tape purchased the day prior. After several instances of
        violence prior to the scheduled start of the rally, law enforcement declared an "unlawful
        assembly" and required rally participants to disperse.

               One of the first breakouts of violence on the morning of August 12, 2017 occurred on
        2nd Street NE, between Jefferson and High Streets, in downtown Charlottesville. The defendant
        and other RAM members were part of a large group of (over forty) individuals seeking entry to
        Emancipation Park by way of 2nd Street NE, but were told by members of law enforcement they
        had to enter from a different location.· The group, including the defendant and other RAM
        members, turned around, lined up, and began to make their way through a group of (over twenty)
        individuals who had come to the rally to protest against racial and other fonns of discrimination.

                As they made their way through the group of protestors, the RAM members collectively
        pushed, punched, kicked, choked, head-butted, and otherwise assaulted several individuals,
        resulting in a riot. These acts were not in self-defense.



            Date                                                  ~~Defendant



            Date



                j_zz- 1/
            Date                                                    Thomas T. Cullen
                                                                    United States Attorney


        Defendant's   Initials:~


     Case 3:18-cr-00025-NKM-JCH           Document 99 Filed 04/29/19 Page 4 of 5 Pageid#: 565
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 51 of 63 Pageid#:
                                    1134
           4-1~11
         Date




      Defendant's Initials:
                              ---




  Case 3:18-cr-00025-NKM-JCH        Document 99 Filed 04/29/19 Page 5 of 5 Pageid#: 566
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 52 of 63 Pageid#:
                                    1135
•   . ~'·• ·. -   -- . ..
                     .~




                                                                  IN THE
                                                       UNITED STATES DISTRICT COURT
                                                                 FOR THE
                                                       WESTERN DISTRICT OF VIRGINIA
                                                        CHARLOTTESVILLE DIVISION

                            UNITED STATES OF AMERICA                            Criminal No. 3:18 CR 00025 (NKM)

                                      v.

                            MICHAEL PAUL MISELIS


                                                             STATEMENT OF OFFENSE

                                   The offenses described below occurred within the Western District of Virginia, as well as
                            other districts. This Statement of Facts briefly summarizes the facts and circumstances
                            surrounding the defendant's criminal conduct. It does not contain all of the information obtained
                            during this investigation and applicable to an accurate Presentence Report and Sentencing
                            Guidelines calculation.

                                    This statement of facts is not protected by proffer agreement or any other agreement, and
                            shall be wholly admissible at trial in the event this plea is later withdrawn notwithstanding any
                            Rules or statutes to the contrary, including but not limited to, Federal Rules of Evidence 408 and
                            410, and Federal Rule of Criminal Procedure 11.

                                     In early 2017, the defendant Michael Paul Miselis and other individuals participated in an
                            organization originally known a5 the "DIY Division" that was later re-branded as the ''Rise
                            Above Movement" or "RAM." RAM was located in the greater Los Angeles, California area
                            and represented itself as a combat-ready, militant group of a new nationalist white supremacy
                            and identity movement. RAM regularly held hand-to-hand and other combat training for RAM
                            members and associates to prepare to engage in violent confrontations with protestors and other
                            individuals at purported "political" rallies. They attended these rallies with the intention of
                            provoking physical conflict with counter-protestors, which they believed would justify their use
                            of force against the counter-protestors and shield them from prosecution for their acts of
                            violence. RAM leaders organized the training sessions and attendance at political rallies through
                            phone calls and text messages. In 2017, the defendant attended several such training events and
                            rallies.

                                   Through various social media platforms, RAM would publicly post photographs of its
                            members with their faces partially concealed. These photographs would be accompanied by
                            statements such as ''When the squad[']s not out smashing commies," "#rightwingdeathsquad," or
                            "#goodnightleftside."


                                                                       Page 1 of6




                          Case 3:18-cr-00025-NKM-JCH          Document 108 Filed 05/03/19 Page 1 of 6 Pag
                  Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 53 of 63 Pageid#:
                                                      1136
..,




                 I.     Huntington Beach, California on March 25, 2017

                  On March 25, 2017, the defendant attended a purported political rally in Huntington
          Beach, California where he met several RAM members. At that event, several RAM members
          pursued and assaulted groups of protestors and other persons. Additionally, at the rally, the
          defendant exchanged phone numbers with at least one other RAM member (and co-defendant).
          Following the rally, photographs depicting RAM members assaulting protestors and other
          persons were covered on the news and on the "front page" of various Neo-Nazi, white
          supremacist websites. RAM members celebrated this coverage, and used the Internet to post
          statements, photographs, and videos of assaults committed by RAM members at this rally in
          order to recruit members to engage in violent confrontations at future events. For example, on
          the evening after the rally, the defendant sent a text message to his co-defendant: "Celebrity
          status ....well done." In the text messages, the defendant also expressed an interest in joining
          RAM for future trainings. In referencing these events at Huntington Beach, the RAM Twitter
          account later posted a photograph showing several RAM members at the event, with the
          message, "Shortly after this pic antifa was btfo [i.e., blown the f-k out] in Huntington Beach."

                 ll.     Berkeley Riots on April15, 2017

                 In early 2017, a purported political rally was scheduled to occur in Martin Luther King Jr.
          Civic Center Park in Berkeley, California.

                  In anticipation of this rally, RAM invited the defendant to join them for combat training
          on Sunday, April 9, 2017, in San Clemente, California, the weekend before the rally. At this
          training, one of the subjects of focus would be "hand to hand fighting and formation fighting."
          The defendant attended these trainings.

                 On or about April 14, 2017, a fellow RAM member, using a debit card, reserved and
          rented a van from Airport Van Rentals located at the Los Angeles International Airport to
          transport the defendant and other RAM members from southern California to Berkeley,
          California. On the evening of Friday, April 14, 2017, the defendant met with eight other RAM
          members who then traveled to Berkeley, California in the van.

                  On April 15, 2017, several hundred people- to include the defendant and the other RAM
          members- attended the rally. The defendant and other RAM members were dressed in gray
          clothing, goggles, and a black scarfs or masks to cover the lower half of their faces. Throughout
          the day, there were several violent clashes between some rally attendees and individuals
          protesting the rally. In one of the first such instances, RAM members, including the defendant,
          crossed the barrier separating the attendees and protestors, and assaulted protestors and other
          individuals. In one instance, the defendant punched someone in the back of the head and broke
          his hand.



                                                     Page2 of6




        Case 3:18-cr-00025-NKM-JCH          Document 108 Filed 05/03/19 Page 2 of 6 Pageid# : 615
      Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 54 of 63 Pageid#:
                                          1137
           As the rally broke up, rally attendees and protestors dispersed onto the streets of
    downtown Berkeley. The defendant, alongside other RAM members and rally attendees,
    followed a large group of protestors who were leaving the area. In several instances, other RAM
    members chased and attacked protestors, punching and kicking them. On April 16, 2017, in
    describing this instance, the defendant stated in a text message he ''was about to jump into that
    but our guys were just wrecking them" and that there was "not even any room to get a hit in."
    These acts of violence were part of and in furtherance of a riot, as that term is defined under 18
    U.S.C. § 2102, and were not in self-defense.

           Following the rally, photographs depicting defendant and other RAM members assaulting
    protestors and other persons were covered on the news and on various Neo-N?Zi, white
    supremacist websites. RAM members celebrated this coverage, and used the Internet to post
    photographs and videos of assaults committed by RAM members in order to recruit members to
    engage in violent confrontations at future events. In a text message on April 16, 2017, the
    defendant described the event as "a total Aryan victory." On May 15, 2017, the RAM Instagram
    account posted a photograph of a RAM member wearing a black skull mask at the Berkeley
    event along with the comment, "#rightwingdeathsquad." On January 10,2018, the RAM Twitter
    account posted a message describing itself as ''the only alt right crew that actually beats antifa
    senseless and wins rallies." On February 14, 2018, the RAM Gab account posted a photograph
    of a RAM member punching a protestor at the Berkeley event along with the text, "Talk shit get
    hit!"

         Because the defendant had broken his hand by punching someone in Berkeley, future
    RAM trainings events would include training on using "palm strikes" and elbows. Over the
    summer of 2017, the defendant attended these trainings to prepare for future rallies.

           ID.     Preparations and Travel to Charlottesville in August 2017

            In or around the spring and summer of2017, an event referred to as the "Unite the Right"
    rally was organized and scheduled to occur on August 12, 2017, at Emancipation Park in
    Charlottesville, Virginia. This rally was widely promoted on social media and internet sites
    associated with white-supremacist individuals and groups, and was scheduled to feature a lineup
    of well-known white-supremacist speakers.

             On July 29, 2017, the defendant, using his credit card, purchased a one-way ticket from
    American Airlines for commercial flights from Los Angeles International Airport in California to
    Charlottesville Albemarle Airport in Charlottesville, Virginia, departing on August 11, 2017.
    The defendant was excited about the events scheduled for Charlottesville. He expected it would
    become a riot and that experience in riots at Huntington Beach on March 25, 2017 and Berkeley
    on April IS, 2017 would be valuable. For example, on June 30, 2017, the day after he bought his
    ticket, the defendant posted on the Discord platform to the "Charlottesville" thread for Unite the
    Right Rally participants: "Looking forward to the day. Will be bringing another Berkeley I
    Huntington vet."


                                               Page 3 of6




  Case 3:18-cr-00025-NKM-JCH Document 108 Filed 05/03/19 Page 3 of 6 Pageid#: 616
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 55 of 63 Pageid#:
                                    1138
. ..


               On August 9, 2017, the defendant received a text message from a co-defendant that Cole
       White would be traveling and staying with them in Charlottesville: The co-defendant described
       Cole White as an "Excellent fighter. Stoked to have him with us." To the news, the defendant
       replied: ''Nice, don't know that I got to talk to him at Berkeley." Prior to leaving California, The
       defendant had been given responsibility of purchasing torches and helmets once he arrived in
       Charlottesville. He texted a co-defendant for a precise count on the number of helmets needed,
       asking "one for each of the RAM guys? If so, how many guys do we have?" The co-defendant
       reminded him "Make sure to not use your card. Hit the ATM and use cash."

               On August 10, 2017 at 9:20p.m, the defendant boarded the first leg of his three-flight
       itinerary, traveling overnight from California to Charlottesville, Virginia, landing at
       approximately 9:25 am. (EST). At the time of his travel, the defendant expected that the
       upcoming events in Charlottesville would result in a riot during which either he or his fellow
       RAM members traveling to Charlottesville would engage in violent confrontations with
       protestors or other individuals.

                In anticipation of these confrontations, after arriving in Charlottesville, the defendant
       went to Wal-Mart and- using his debit card- made a nominal purchase for a 98-cent pack of
       gum with $100.00 in cash back, which he then used to purchase baseball helmets for himself and
       fellow RAM members. Another RAM member purchased athletic tape at the Wal-Mart to wrap
       their fists in order to prevent their hands from breaking when they punched someone.

              IV.     The Torch-Lit March at the University of Virginia on August 11, 2017

              On August 11, 2017, the evening prior to the scheduled Unite the Right rally, hundreds of
       individuals, including the defendant and fellow RAM members and associates, were gathering to
       engage in a torch-lit march on the grounds of the University of Virginia in Charlottesville,
       Virginia At a nearby field where the group was gathering, the defendant and fellow RAM
       members aiJ.d associates lined up in formation, lit their torches, and waited · for the march to
       commence. The defendant catalogued his participation and others by his Go-Pro, which he
       attached to his chest harness.

               Throughout the march, the participants (including the defendant) engaged in chants
       promoting or expressing white supremacist and other racist and anti-Semitic views, such as
       "Blood and soil!" and "Jews will not replace us!" and "Anti-White!" The march culminated near
       the University of Virginia's Rotunda, where a smaller group of individuals, including University
       of Virginia students, had gathered around a statue of Thomas Jefferson to protest the torch-lit
       march. Members of this group held a banner that read: "VA Students Act Against White
       Supremacy." Chanting and bearing torches, the march participants encircled the Thomas
       Jefferson statue and surrounded the protestors. Violence erupted among the crowd, with some
       individuals punching, kicking, spraying chemical irritants, swinging torches, and otherwise
       assaulting others, all resulting in a riot as that term is defmed under 18 U.S.C. § 2102. During
       and in furtherance of this riot, RAM members and associates punched and struck multiple


                                                   Page 4 of6




  Case 3:18-cr-00025-NKM -JCH             Document 108 Filed 05/03/19 Page 4 of 6 Pageid# : 617
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 56 of 63 Pageid#:
                                    1139
    individuals with a torch. After the students and protestors left, the defendant yelled "total
    victory" and "we beat you tonight, we'll beat you tomorrow too!"

           V.      The Unite the Right Rally on August 12, 2017

            On the morning of August 12, 2017, multiple groups and individuals espousing white-
    supremacist and other anti-Semitic and racist views arrived in and around the vicinity of
    Emancipation Park in Charlottesville, Virginia, to attend the Unite the Right rally. When they
    showed up to Emancipation Park, the defendant and other RAM members had in fact wrapped
    their hands with the white athletic tape purchased the day prior. The defendant carried their
    baseball helmets in his backpack. After several instances of violence prior to the scheduled start
    of the rally, law enforcement declared an "unlawful assembly" and required rally participants to
    disperse.

            One of the first breakouts of violence on the morning of August 12 occurred on 2nd
    Street NE, between Jefferson and High Streets, in downtown Charlottesville. The defendant and
    other RAM members were part of a large group of (over forty) individuals seeking entry to
    Emancipation Park by way of 2nd Street NE, but were told by members of law enforcement they
    had to enter from a different location. The group, including the defendant and other RAM
    members, turned around, lined up, and began to make their way through a group of (over twenty)
    individuals who had come to the rally to protest against racial and other forms of discrimination.

            As they made their way through the group of protestors, the defendant and other RAM
    members collectively pushed, punched, kicked, choked, head-butted, and otherwise assaulted
    several individuals, resulting in a riot. During and in furtherance of this riot, the defendant
    personally committed multiple violent acts, including but not limited to, the following: (1)
    punching a protestor who had already been thrown to the ground; and (2) kicking a protestor as
    the protestor was falling to the ground. None of these acts of violence were in self-defense.

             Later in the day, the defendant and RAM members went into Emancipation Park prior to
    the start of the rally, where many additional violent interactions occurred between protestors and
    rally attendees. The defendant, as memorialized by video footage, sought to provoke protestors
    to "come and get it" or to "come get some." In a subsequent altercation, the defendant attempted
    to punch a protestor at the top of the stairs that led into the park, and then sought to land another
    punch on the same individual. This altercation was captured on video, which the defendant
    shared with a co-defendant and fellow RAM member on August 20, 2017, who replied to the
    defendant "You should have ran in [and] chest kicked that faggot down the stairs." The
    defendant replied: "Yeah, massive regret after watching that footage .. . next time he's going
    flying."



        Date                                                      Michael Paul Miselis
                                                                  Defendant

                                                Page 5 of6




  Case 3:18-cr-00025-NKM-JCH           Document 108 Filed 05/03/19            Page 5 of 6 Pageid# : 618
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 57 of 63 Pageid#:
                                    1140
       Date            I


        s--z- \'1
       Date




               1
       Date        .




                                     Page 6 of6




  Case 3:18-cr-00025-NKM-JCH   Document 108 Filed 05/03/19   Page 6 of 6 Pageid#: 619
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 58 of 63 Pageid#:
                                    1141
                                          IN THE
                               UNITED STATES DISTRICT COURT ·
                                         FOR THE
                               WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE DIVISION

    UNITED STATES OF AMERICA                            Criminal No. 3:18 CR 00025 (NKM)

               v.

    BENJAMIN DRAKE DALEY

                                     STATEMENT OF OFFENSE

           The offenses described below occurred within the Western District of Virginia, as well as
    other districts. This Statement of Facts briefly summarizes the facts and circumstances
    surrounding the defendant's criminal conduct. It does not contain all of the information obtained
    during this investigation and applicable to an accurate Presep.tence Report and Sentencing
    Guidelines calculation.

            This statement of facts is not protected by proffer agreement or any other agreement, and
    shall be wholly admissible at trial in the event this plea is later withdrawn notwithstanding any
    Rules or statutes to the contrary, including but not limited to, Federal Rules of Evidence 408 and
    410, and Federal Rule of Criminal Procedure 11 , unless I the Court rejects the plea agreement
    under Rule 11(c)(l)(C).                                    .

            The defendant, BENJAMIN DRAKE DALEY, acknowledges and agrees that, in proving
    the elements of the crimes to which he is pleading guilty, the United States can establish the
    following facts beyond a reasonable doubt, and that these facts constitute an adequate basis for
    his plea of guilty.

            In early 2017, the defendant Benjamin Drake Daley and other individuals participated in
    an organization originally known a's the "DIY Division" that was later re-branded as the "Rise ,
    Above Movement" or "RAM." RAM was located in the greater Los Angeles, California area
    and represented itself as a combat-ready, militant group of a new nationalist white identity
    movement. RAM regularly held hand-to-hand and other combat trainlng for RAM members and
    associates to prepare to engage in violent confrontations with protestors and other individuals at
    purported "political" rallies. They attended these rallies with the expectation that physical
    conflict with counter-protestors would occur, and they celebrated violence it happened. RAM
    leaders organized the training sessions and attendance at political rallies through phone calls and
    text messages . . In 2017, the defendant attended several such combat training events and rallies.

          Through various social media platforms, RAM would publicly post photographs of its
     members with their faces partially concealed. These photographs would be accompanied by

     Defendant's Initials:   ~
                                                    1



  Case 3:18-cr-00025-NKM-JCH         Document 111 Filed 05/03/19          Page 1 of 5 Pa
Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 59 of 63 Pageid#:
                                    1142
'
        statements such as "When the squad[']s not out smashing commies," "#rightwingdeathsquad," or
        "#goodnightleftside." The defendant posed in some of these group photographs.

                I.     Huntington Beach, California on March 25, 2017

                 On March 25, 2017, the defendant attended a political rally in Huntington Beach,
        California along with several RAM members. At that event, several RAM members engaged in
        physical fights with protestors and other persons. Following that rally, photographs depicting
        RAM members assaulting protestors and other persons were covered on the news and on various
        Neo~Nazi, white supremacist websites. RAM members celebrated this coverage, and used the
        Internet to post statements, photographs, and videos of assaults committed by RAM members at
        this rally in order to recruit members to engage in violent confrontations at future events. For
        example, on the evening after the rally, the defendant sent a text message to fellow RAM
        members: "Front page of [website] we did it fam." In referencing these events at Huntington
        Beach, the RAM Twitter account later posted a photograph showing several RAM members at
        the event, with the message, "Shortly after this pic antifa was btfo [i.e., blown the f- k out] in
        Huntington Beach."

                II.     Berkeley Riots on Aprill5, 2017

                In early 2017, a purported political rally was scheduled to occur in Martin Luther King Jr.
         Civic Center Park in Berkeley, California.

                In anticipation of this rally, the defendant helped to organize a RAM training on Sunday,
         April 9, 2017, in San Clemente, California, the weekend before the rally. At this training, one of
         the subjects of focus would be hand~to~hand fighting and formation fighting. The defendant
         attended these trainings.

                 Prior to the event, on or about April 14, 2017, the defendant, using his debit card and his
         phone number, reserved and rented a van from Airport Van Rentals located at the Los Angeles
         International Airport to transport the defendant and other RAM members from southern
         California to Berkeley, California. On the e.vening of Friday, April 14, 20l7, the defendant and
         several RAM members drove together to Berkeley, California.

                 On April IS, 2017, several hundred people- to include the defendant and the other RAM
         members - attended the rally. The defendant and other RAM members were dressed in gray
         clothing, goggles, and with black scarfs or masks to cover the lower half of their faces.
         Throughout the day, there were several violent clashes between some rally attendees and
         individuals protesting the rally. In one of the first such instances, the defendant and other RAM
         members crossed the barrier separating the attendees and protestors, and physically fought with
         protestors.

               As the rally broke up, rally attendees and protestors dispersed onto the streets of
         downtown Berkeley. The defendant, alongside other RAM members, followed a group of

         Defendant's Initials:   ~
                                                          2


      Case 3:18-cr-00025-NKM-JCH          Document 111 Filed 05/03/19 Page 2 of 5 Pageid#: 635
    Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 60 of 63 Pageid#:
                                        1143
;




         protestors who were leaving the area. Other RAM members attacked a protestor, punching him
         several times and stompj.llg on him once. The d~fendant kicked down a fence that was blocking .
         the street, and then ran up to a protestor and kicked him from behind. The protestor then sprayed
         the defendant with a chemical irritant.

                 Following the rally, photographs depicting the defendant and other RAM members
         assaulting protestors and other persons were covered on the news and on various Neo-Nazi,
         white supremacist websites. RAM members celebrated this coverage, and used the Internet to
         post photograph and videos of assaults committed by RAM members in order to recruit members
         to engage in violent confrontations at future events. For example, on May 15, 2017, the RAM
         Instagram account posted a photograph of a RAM member wearing a black skull mask at the
         Berkeley event along with .the comment, "#rightwingdeathsquad." On May 31, 2017, the
         defendant posted on Facebook: "White nationalist[s] were the reason the battle on Berkeley on
         April 15th was a victory." On January 10, 2018, the RAM Twitter account posted a message
         describing itself as "the only alt right crew that actually beats antifa senseless and wins rallies."
         On February 14,2018, the RAM Gab account posted a photograph of a RAM member punching
         a protestor at the Berkeley event along with the text, "Talk shit get hit!"

                 Because one of the RAM members had broken his ·hand by punching someone in
         Berkeley, future RAM trainings events would include training on using "palm strikes" and
         elbows. Over the summer of 2017, the defendant helped organize these trainings to prepare for
         future rallies.

                 III.   Preparations and Travel to Charlottesville in August 2017

                In or around the spring and summer of 2017, an event referred to as the "Unite the Right"
         rally was organized · and scheduled to oecur on August 12, 2017, at Emancipation Park in
         Charlottesville, Virginia. This rally was widely ·promoted on social niedia and internet sites
         associated with white-supremacist individuals and groups, and was scheduled to feature a lineup
         of well-known white-supremacist speakers.
                                                                     _,_.
                 On or about July 26, 2017, the defendant, through a family member, obtained a ticket on
         American Airlines for a round-trip commercial flight from Los Angeles International Airport in
         California to Charlottesville Albemarle Airport in Charlottesville, Virginia, departing on August
         11, 2017 and returning on August 16, 2017. On August 11, 2017, the· defendant boarded his
         flight and traveled from California to Charlottesville, Virginia, landing at approximately 2:25
         p.m. (EST). At the time of his travel, the defendant expected that either he or his fellow RAM
         members (some of whom were also traveling to Charlottesville) would engage in violent
         confrontations with protestors or other individuals at the upcoming events in Charlottesville.

                For example, on July 24, 2017, the defendant posted on the Discord platform to the
         "Charlottesville" thread for Unite the Right Rally participants that he ·and his co-defendants were
         "experienced at these events" and that "all were in Berkeley riots."
                                                                           .    In a text message on
                                                                                                   . August


         Defendant's Initials:   .$2                       3




      Case 3:18-cr-0002.5-NKM-JCH          Document 111 Filed 05/03/19            Page 3 of 5 Pageid#: 636
    Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 61 of 63 Pageid#:
                                        1144
.



          9, 2017, the defendant described a co-defendant who would be staying with them m
          Charlottesville as an "Excellent fighter" and that he was "[s]toked to have him with us."

                  In anticipation of these confrontations, after arriving in Charlottesville, the defendant
          used his debit card to purchase athletic tape at the Wal-Mart for RAM members to wrap their
          fists in order to prevent their hands from breaking when they punched someone. In advising
          others when buying provisions for the weekend, the defendant advised them to "[m]ake sure to
          not use your card. Hit the A TM and use cash."

                 IV.    The Torch-Lit March at the University of Virginia on August 11, 2017

                 On August 11, 2017, the evening prior to the scheduled Unite the Right rally, hundreds of
          individuals, including the defendant and fellow RAM members and associates, were gathering to
          engage in a torch-lit march on the grounds of the University of Virginia in Charlottesville,
          Virginia. At a nearby field where the group was gathedng, the defendant and fellow RAM
          members and associates lined up in formation, lit their torches, and waited for the march to
          commence.
                                                  .
                  Throughout the march, the participants engaged in chants promoting or expressing white .
          supremacist and other racist and anti-Semitic views, such as "Blood and soil!" and "Jews will not
          replace us!" The march culminated near the University of Virginia's Rotunda, where a smaller
          group of individuals, including University of Virginia students, had gathered around a statue of
          Thomas Jefferson to protest the torch-lit march. Members of this group held a banner that read:
          "VA Students Act Against White Supremacy." Chanting and bearing torches, the march
          participants encircled the Thomas Jefferson statue and surrounded the protestors. Violence
          erupted among the crowd, with some individuals punching, kicking, spraying chemical irritants,
          swinging torches, and otherwise assaulting others, all resulting in a riot as that term is defined
          under 18 U.S.C. § 2102. During and in furtherance of this riot, the defendant and other RAM
          members anc:l associates punched and struck multiple individuals with a torch.

                 On February 6, 2018, in a conversation on Facebook, the defendant admitted that he was
          present at "the fight at the torch march" and that he "hit like 5 people."                 ·

                 V.      The Unite the Right Rally on August 12, 2017 ·

                  On the morning of August 12, 2017, multiple groups and individuals espousing white-
          supremacist and other anti-Semitic and racist views a:iTived in and around the vicinity of
          ErnancipationPark in Charlottesville, Virginia, to attend the Unite the Right rally. When they
          showed up to Emancipation Park, the defendant and other RAM members had in fact wrapped
          their hands with the white athletic tape purchased the day prior. After several instances of
          violence prior to the scheduled start of the rally, law enforcement declared an "unlawful
          assembly" and required rally participants to disperse.



          Defendant's Initials:   -E/)_                   4




      Case 3:18-cr-00025-NKM-JCH Document 111- Filed 05/03/19 Page 4 of 5 Pageid#: 637
    Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 62 of 63 Pageid#:
                                        1145
,

                One of the first breakouts of violence on the morning of August 12, 2017 occurred on
         2nd Street NE, between Jefferson and High Streets, in downtown Charlottesville. The defendant
         and other RAM members were part of a large group of (over forty) individuals seeking entry to
         Emancipation Park by way of 2nd Street NE, but were told by members of law enforcement they
         had to enter from a different location. The group, including the defendant and other RAM
         members, turned around, lined up, and began to make their way through a group of (over twenty)
         individuals who had come to the rally to protest against racial and other forms of discrimination.

                 As they made their way through the group of protestors who were blocking their path to
         the park, the defendant and other RAM members collectively'pushed, punched, kicked, choked,
         head-butted, and otherwise assaulted several individuals, resulting in a riot. During an in
         furtherance of this riot, the defendant personally committed multiple acts, including but not
         limited to, · the following: (1) punching a protestor at least twice arid kicking him once; (2)
                                                                   a
         attempting to punch a second protestor; (3) grabbing protestor and throwing her off the
         sidewalk; and (4) grabbing a protestor by her throat and throwing her to the ground. These acts
         were not in self-defense.


                                                                        ~~
                                                                     Benjamin Drake Daley
                                                                     Defendant



                                                                     ~rish


                 5       3 -l9
                                                                   ~o(ZQ
             Date                                                      Thomas T. Cullen
                                                                       United States Attorney




          Defendant's Initials:   ED-                     5




      Case 3:18-cr-00025-NKM-JCH          Document 111 Filed 05/03/19 Page 5 of 5 Pageid#: 638
    Case 3:18-cr-00025-NKM-JCH Document 156-2 Filed 07/24/19 Page 63 of 63 Pageid#:
                                        1146
